ON MOTION FOR REHEARING.
BROWN, Associate Justice.
The plaintiff in error claims that this court can not enter judgment for the debt because the lien upon the land was not established and the debt is less than $500. This position is sustained by the following cases decided by this court: Carter v. Hubbard, 79 Texas, 356; Barnes v. White, 53 Texas, 631; Snyder v. Wiley, 59 Texas, 448; Cameron v. Marshall, 65 Texas, 7. We are of opinion that the rule announced in the cases cited is based upon an erroneous construction of our Constitution, and they are' hereby overruled.
Section 8 of article 5’of the Constitution of the State of Texas, contains this provision: “The district court shall have original jurisdiction * * * in all suits in behalf of the State to recover penalties, forfeitures and escheats; of all case of divorce, of all misdemeanors involving official misconduct, of all suits to recover damages for slander or defamation of character, of all suits for trial of title to land, and for enforcement of liens thereon.” Jurisdiction is conferred in the several classes of cases without reference to the amount in controversy, but, being a suit of a particular class, the court has jurisdiction of whatever amount may be involved and of all of the issues which grow out of such litigation. In suits for “the enforcement of liens upon land,” jurisdiction is given of the debt which the lien secures without regard to the amount, as well as to foreclose the lien, and is not affected by the following provision of that section: “Of all suits, complaints or pleas whatever, without regard to any distinction between law and equity, when the matter in controversy shall be valued at or amount to $500, exclusive of interest.” The construction placed upon the Constitution by which the jurisdiction of the court over the amount involved in the suit to foreclose a lien upon land, upon failure of the lien, is made to depend upon the provision last quoted, is without support in the language or in the evident intention of the framers of the Constitution. Power is given over “suits to enforce liens” on land, and a failure of the lien makes it no less a “suit to enforce a lien.” The decisions cited are antagonistic to the general principle that, “the jurisdiction of the court can not be defeated when the case stated in the petition is within its jurisdiction, unless it is made to appear that the allegations upon *434which the jurisdiction depends were fraudulently inserted in the petition for the purpose of conferring the jurisdiction.” Hoffman v. B. and L. Assn., 85 Texas, 410. When a suit has been filed in the district court for a sum exceeding $500, but upon the trial it is reduced to a sum below the jurisdiction of the court, it has been uniformly held that the jurisdiction of the court is determined by the amount which was claimed in the petition and will not be lost by the fact that the amount is reduced upon the trial. Hoffman v. B. and L. Assn., cited above. In Seymour v. Hill, 67 Texas, 385, a judgment of the justice of the peace had been enjoined by a writ issued out of a district court, and it was held that the court thereby^ obtained jurisdiction of the whole subject matter, including the debt originally sued upon in the justice court, and the district court gave judgment for the debt upon the principle that, having obtained authority over the suit, the court will retain it for the purpose of administering such relief as the pleadings and the evidence show the parties entitled to, although it would not have entertained jurisdiction of the debt as an original action in that court. Willis v. Gordon, 22 Texas, 241; Stein v. Frieberg, 64 Texas, 273; Hale v. McComas, 59 Texas, 486; Seymour v. Hill, 67 Texas, 385.
We can see no difference in principle between this case and the cases in which the amount in controversy was reduced by proof below the jurisdiction of the court but jurisdiction was retained, nor the other class of cases in which the court, having acquired jurisdiction by the issuance of the writ of injunction, entered judgment for a sum less than $500. The practice which was inaugurated by the former decisions involves litigants in much doubt and difficulty and has resulted in the dismissal of cases, perhaps in the loss of the debts, by the statute of' limitations. We see no reason why the previous construction should be supported against what is to our minds the better rule of practice followed in all other cases, and, as we believe, entirely consistent with the Constitution of this State.

Reversed and rendered.

[The motion of plaintiff in error for a rehearing was overruled. The motion for defendant in error, so far as’ it sought an affirmance of the judgment of'the trial court, was also overruled; but the portion asking that judgment be rendered was sustained and judgment entered in his favor for the debt and interest, without foreclosure, and for costs of the trial court, he being taxed with the costs of the appeal and writ of error.]